 



Exhibit 10(k)



DEFERRAL ELECTION FORM FOR
RESTRICTED PERFORMANCE SHARES

             
 
           
Print Name
  Social   Security   Number

 
Residence Address
 
ELECTION TO DEFER
Your election relates only to amounts that become vested in calendar years after
the year you file this election, as further designated below. Amounts deferred
are subject to the claims of the Westamerica Bancorporation’s creditors in the
event of bankruptcy or insolvency.
Please check one box:

     
 
  I elect to defer payment of the Restricted Performance Shares in which I vest
during the next calendar year to April 1 of the second following calendar year.
 
   
 
  I elect to defer payment of the Restricted Performance Shares in which I vest
during the next calendar year until the first day of the month following my
termination of employment.
 
   
 
  I elect to defer payment of the Restricted Performance Shares in which I vest
during the next calendar year until the first day of the first month following
the calendar year in which I terminate employment.

 
WITHHOLDING TAXES

     
 
  Stock withholding. I irrevocably authorize the Corporation when making payment
to me to withhold from the shares otherwise distributable that number of shares
necessary to satisfy federal and state (or other) taxes owed on the distribution
at the minimum rate determined by the Corporation.

 
SIGNATURE
I hereby make the elections designated in this form.

     
 
   
Signature
      Date



Corporation Use
Rec’d:
 
By:
 

